Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 08/26/2022 have been entered. Claims 12-20, 24-30, and 33-35 are pending in the application, the 112(b) rejection of claim 24 is withdrawn in view of the amendment.
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Woodard fails to teach directly introducing ballast and flocculant, Essimaini teaches continuous operation and direct addition of reagents and ballast as discussed in the modified rejections below. Regarding simultaneous operation, see MPEP 2144.04 V E. continuous operation would have been obvious in light of the batch process of the prior art.
In response to applicant’s argument that Streat’s clarification chamber be considered the tranquil non-stirred zone, in the rejection of record the turbulence control arrangement 62 is interpreted as the tranquil zone ([0027]), the area not the clarification zone. Streat teaches turbulence control arrangements can be placed between mixer blades and lamella ([0034], Figs. 6 and 7), providing the tranquil zone between the flocculation area and the lamella, with respect to the argument that it is only after the turbulence control arrangement 62 that the water becomes tranquil, see cited paragraph [0027] of Streat, the turbulent control arrangement arranged to cause liquid to flow from the flocculation chamber to the clarification chamber in a relatively quiescent manner and without the turbulence induced by the rotating blades.
In response to applicant’s argument that Wenchsler does not teach "in the separator, subjecting the ballasted sludge to a blade mixer and disassociating the ballast from the sludge to yield separated ballast and separated sludge; collecting the separated ballast and decanting the separated sludge".  The blade mixer is taught by Woodard, Wenchsler teaches a high shear system, which would include a blade, and is specifically incorporated to illustrate decanting the separated sludge. Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Wenchsler teaches contaminant removal from wastewater using flocculants with weighting agents, and may include a separation subsystem ([0017-0018]), which separates large flocs of the weighting agent, the separator subsystem may include a clarifier, a rapid settler, or a hydrocyclone, and may include a recycling and recirculating subsystem to recover and recycle the weighting agent and to provide a clear effluent ([0037-0039]),and as such is pertinent to the problem applicant wishes to solve.
In response to applicant’s argument that the taught combination fails to teach a sludge decanter above tank. Streat teaches cleaning device 20 for cleaning granular material mounted directly above the tank from which cleaned granular material can fall by gravity into the tank and separated sludge is removed, the components arranged in a compact configuration in a space saving footprint while permitting convenient construction and efficient operation ([0021-0022, 0032, 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate positioning of the separator system above the tank, as described by at least Streat, into the taught system, including Wenchsler’s separation system with decanting and recirculation, in order to arrange the components in a compact configuration in a space saving footprint, allow for the ballast to fall into the tank, and permit convenient construction and efficient operation.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19, 33, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites collecting the separated ballast in a decanter disposed over the tank and decanting the separated sludge from the decanter such that the separated sludge falls into the tank, there does not appear to be support for the limitation such that the separated sludge falls into the tank, the original disclosure, page 8 lines 14-18, and page 9 lines 10-15, and Fig. 1, describes chute 20d, where the sludge is extracted to a specific treatment, not such that the separated sludge falls into the tank.
Claim Interpretation
The term "generally" in claims 12, 17, 20, and 30 is interpreted to have the same meaning as “substantially” or similar, within this context it doesn’t appear to introduce indefiniteness.  Claim 12 recites tranquil zone… generally between the mixer and the lamellae, claims 17 and 30 recite a generally vertical elongated tube, claim 20 recites a flow guide disposed generally outwardly from the blade. The term "generally" is not defined by the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14-20, 24 27, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (US PG Pub 2013/0020254), in view of Streat (US PG Pub 2002/0158025) (applicant supplied), in view of Mixon (US 4259185) and Wang (2014/0158614), in view of Wenchsler (US PG Pub 2008/0210613), in view of Essemiani (US PG Pub 2007/0114184).
With respect to claims 12 and 27, Woodard teaches a method for treating wastewater in one or more reactors, adding flocculant to a reactor with a mixer, decanting clear effluent, impregnating weighting agent into flocs (ballast), and a separator system for separating the weighting agents from the flocs ([0003-0006], Fig. 1, a method for treating water via a ballasted flocculation process, a single flocculation decantation tank having a mixer in the bottom portion), the reactor receives influent 14 and flocculant 62 (Fig. 1, directing water and flocculant into the tank), weighting agent enters through line 37 ([0039], Fig. 1, directing a ballast into the tank), mixer 40 suspends flocs and weighted flocs settle to the bottom to form settled sludge (Fig. 1, [0020-0026, 0036], separating solid matter by mixing, in the bottom portion of the tank to form ballasted floc that accumulates in a bottom portion as ballasted sludge), reaction, settling, and decanting phases carried out in the same reactor ([0026], steps of ballasted flocculation and decantation ), settled sludge discharged by line 76 ([0026, Fig. 1, removing the ballasted sludge from the bottom portion of the flocculation - decantation tank by directing the ballasted sludge into a discharge line), weighted agent recovery system 74 receives settled sludge from the bottom of the reactor and includes separator 78, which recovers the weighting agent from the weighted sludge (a ballasted sludge separator) and reintroduces (recycles) the weighting agent ([0024], recycling separated ballast back to the tank), the separator subsystem may be configured as a shear mill or the like ([0045]), in one design separator 78 is a shear mill which ideally includes a rotor (blade mixer, and a rotatively driven blade) and stator, to provide effective and efficient separation the weighting agent from the weighted flocs to facilitate recovery of the weighting agent ([0041], in the separator, subjecting the ballasted sludge to a blade mixer and disassociating the ballast from the sludge to yield separated ballast and separated sludge, without hydrocycloning), and decanting a treated water from the flocculation - decantation tank such that both flocculation and decantation occurs in the same tank (Fig. 1, flocculant introduction at 62, treated effluent decanted through line 52).
While Woodard teaches introduction of coagulant directly into the tank (line 64, Fig. 1), or into the recycled weighting agent impregnation system (Fig. 4, [0039]), Woodward does not explicitly teach the influent is coagulated water, lamellae or a tranquil zone, the use of an air lift, or decanting of the separated sludge. 
Streat teaches methods and apparatus for treating liquids using ballasted flocculation of liquid, liquid containing a coagulant, flocculating, agents, and granular material (ballast), enter mixing chamber 12 with mixing blades 30 preferably water containing a coagulant ([0001, 0022], a method of treating coagulated water), and a clarification chamber with turbulence control  and inclined plates or settling tubes ([0009]), a turbulence control area prevents the turbulence generated by the blades from being transmitted to the clarification area providing a quiescent area ([0027]), and optionally an array 128 of inclined settling plates ([0034], Figs. 6 and 7, lamellae disposed in a top portion of the tank above the mixer), turbulence control arrangements can be placed between mixer blades and lamella ([0034], Figs. 6 and 7, creating a non-stirred tranquil zone in the tank generally between the mixer and the lamellae;), the turbulence control can have any arrangement by which flocs and particulates can be separated and turbulence is converted to an essentially non-turbulent or quiescent flow ([0010]), clarified liquid flows over weir 70 and leaves through outlet 72 ([0029], decanting the treated water comprises removing the treated water in the upper portion of the tank after the treated water has passed through the lamellar pack), and where sludge and granular material is conveyed from the bottom of the sludge tank to a cleaning device by an airlift (abstract) to a cleaning tank where the particles are cleaned ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the addition of coagulant prior to the tank described as preferable by Streat (or alternatively as an obvious engineering choice), and Streat’s clarification area with turbulence control quiescent area and lamella into Woodard’s system in order to prevent turbulence generated by the mixer from reaching the clarification area, to avoid mixing any remaining particulates in the clarified liquid, and permit separated particulates to fall back by gravity to the flocculation chamber ([0010, 0035]) and to facilitate separation  and removal of particulates in the liquid passing upwardly through the clarification chamber ([0034]). 
Woodard teaches sludge is discharged through line 76 to separator 78, but is silent as to a means of transport; Streat teaches an airlift to convey the sludge from the bottom to a cleaning device (abstract, transferring the ballasted sludge via an air lift from the bottom portion of the tank to a ballasted sludge separator). Mixon teaches a sludge thickening apparatus and an air injector connected to an airlift member for selectively feeding air thereby creating a suction for lifting sludge injecting air into the discharge line and transferring the ballasted sludge via an air lift to the separator (col 2 lines 41-43), and circulating the sludge while providing oxygen to the sludge (col 1 lines 64-66). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an airlift as described by Streat and Mixon, into Woodard’s system, to circulate the sludge while providing oxygen and as according to Wang airlift pumps are advantageous as they generally have no moving parts in the pump that can fail due to mechanical wear, allow for easy or no pump maintenance, and are robust, light, and are easy to install and transport compared to their mechanical counterparts (Wang [0019]).
Woodard teaches the separator subsystem comprises subjecting the ballasted sludge to a blade mixer, and may include more than one separator means, but is silent as to the ballasted sludge separator further includes a sludge decanter configured to decant sludge yielded by the ballasted sludge separator.
Wenchsler teaches contaminant removal from wastewater using flocculants with weighting agents, and may include a separation subsystem ([0017-0018]), which separates large flocs of the weighting agent, the separator subsystem may include a clarifier, a rapid settler, or a hydrocyclone, and may include a recycling and recirculating subsystem to recover and recycle the weighting agent and to provide a clear effluent ([0037-0039], Figure 1 separator 44, recirculation 46, sludge, clean water 50, or Figure 4, separator 44’ includes clarifier 70, sludge output 130, which can be recirculated, or sent to filtration or incineration, ([0045-0047]), decanting the separated sludge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wenchsler’s separator system into the combination taught above in order to allow for recirculation of the sludge ([0047]), while providing clear effluent ([0038]).
Woodard teaches weighting agent enters through line 37 ([0039], Fig. 1, directing/adding a ballast into the tank), while Woodard teaches ballast introduced via subsystem 26, alternatively Essemiani teaches a flocculation reactor which improves reaction kinetics between a raw fluid to be treated, flocculating agents, and ballast ([0010]), the fluid to be treated is preferably pre-coagulated ([0140]), flocculated mixtures are separated into clarified effluent and sludge containing flocs by use of a flow-guide tube and agitator ([0015-0019], Fig. 1, direct addition of ballast to the single tank. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide addition of the ballast directly as an obvious engineering choice, as illustrated by Essemiani. 
Applicant amended to require wherein the ballast is fed directly into the single flocculation - decantation tank, the tranquil zone horizontally formed below the lamellae such that the tranquil zone extends horizontally across the flocculation - decantation tank, ballasted sludge separator including a blade mixer, collecting the separated ballast in a decanter disposed over the tank and decanting the separated sludge from the decanter such that the separated sludge falls into the tank; and wherein the ballasted flocculation process and the decanting of treated water takes place simultaneously in the single flocculation-decantation tank.
Woodard teaches weighting agent enters through line 37 ([0039], Fig. 1, directing/adding a ballast into the tank), while Woodard teaches ballast introduced via subsystem 26, the direct addition of ballast, and continuous/simultaneous operation are obvious engineering choices (see MPEP 2144.04 V E. continuous operation would have been obvious in light of the batch process of the prior art), as illustrated by Essemiani.  Essemiani teaches a flocculation reactor which improves reaction kinetics between a raw fluid to be treated, flocculating agents, and ballast ([0010]), the fluid to be treated is preferably pre-coagulated ([0140]), flocculated mixtures are separated into clarified effluent and sludge containing flocs by use of a flow-guide tube and agitator ([0015-0019], Fig. 1, direct addition of ballast to the single tank), and reagents and granular material can be injected at the surface, at a single point, or through a perforated tube 14 ([0119, 0139], ballast is fed directly). Essemiani teaches a continuous process ([0164], claim 64, the ballasted flocculation process and the decanting of treated water takes place simultaneously)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide addition of the ballast directly, and continuous operation as obvious engineering choices, as illustrated by Essemiani. 
Woodard teaches in one design separator 78 is a shear mill which ideally includes a rotor (a blade mixer), and appears to depict the separater positioned above the tank (Fig. 1), Streat teaches a turbulence control area, which prevents the turbulence generated by the blades from being transmitted to the clarification area providing a quiescent area ([0027]), turbulence control arrangements can be placed between mixer blades and lamella ([0034], Figs. 6 and 7), the turbulence control device can have any arrangement by which flocs and particulates can be separated and turbulence is converted to an essentially non-turbulent or quiescent flow ([0010]), the nonstirred tranquil zone horizontally formed below the lamellae such that the tranquil zone extends horizontally across the flocculation - decantation tank between the lamellae and the mixer (Figs. 6 and 7, turbulence control arrangement 120).
Streat also teaches cleaning device 20 for cleaning granular material mounted directly above the tank from which cleaned granular material can fall by gravity into the tank and separated sludge is removed, the components arranged in a compact configuration in a space saving footprint while permitting convenient construction and efficient operation ([0021-0022, 0032, 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate positioning of the separator system above the tank, as described by at least Streat, into the taught system, including the Wenchsler’s separation system with decanting and recirculation, in order to arrange the components in a compact configuration in a space saving footprint while permitting convenient construction and efficient operation.
With respect to claim 14, the method of claim 12 is taught above. Streat teaches sludge and granular material is conveyed from the bottom of the sludge tank to a cleaning device by an airlift (abstract), Mixon teaches the airlift circulates the sludge while providing oxygen to the sludge (col 1 lines 64-66) removing the ballasted sludge from the tank includes inducing the ballasted sludge into the sludge discharge line and driving the ballasted sludge with air through the discharge line. While the references do not explicitly teach the airlift cleaning the ballasted sludge in the process due to air bubbles abrading the ballasted sludge as the ballasted sludge moves through the discharge line which in turn facilitates the separation of the ballast from the sludge, Streat and Mixon teach the same process of moving the sludge which would produce the same results, absent evidence to the contrary. 
With respect to claim 15, the method of claim 12 is taught above. Essemiani teaches a flow guide tube disposed in the bottom portion of the tank (Essemiani Figs. 1 and 3, Barbier Fig. 9) as discussed above with respect to claim 13. Essemiani teaches turbulent axial flow of the mixture is downward; but that this is opposite of the direction used at present, such that circulating the mixture of ballast, flocculant and water from the bottom portion of the tank upwardly through the flow guide and then back down to the bottom portion of the tank, is known in the art ([0027-0028]). 
With respect to claim 16, the method of claim 15 is taught above. Essemiani teaches the agitator is driven to generate a downward vertical movement, and a cruciform baffle disposed between the bottom of the flow guide and the bottom of the vat, ([0046, 0054, 0079], directing the mixture of ballast, flocculant and water downwardly from the mixer and causing the mixture to impact against a static obstacle disposed in the bottom portion of the tank), the flow guide with the cruciform baffle allow for the same hydraulic effect with a single mobile using less power ([0086, 0089]). 
With respect to claims 17, the methods of claims 12 and 27 are taught above. Streat teaches a tranquil area as discussed above. Essemiani teaches a flow guide as discussed above with respect to claims 13, 28, and 29 (a generally vertical elongated tube that extends from a top portion of the tank with an outlet end disposed above the mixer, Figs. 1 and 3). Essemiani further teaches vertical baffles 6A and 6B eliminate rotational movement ([0128]), Fig. 1, such that the flow guide extends from a top portion of the tank through at least a portion of the tranquil zone. Essemiani further teaches injection of flocculating agent (14) and granular material (15) and into the central area ([0139-0141], Figs. 1 and 3, injecting the flocculant and the ballast into an upper open end of the elongated tube).  

With respect to claim 18, the method of claim 12 is taught above. Woodard appears to position separator 78 above the tank (Fig.1), and Streat teaches sludge is pumped up to the cleaning device vertically above the sludge tank ([0045] the ballasted sludge separator is disposed above the flocculation-decantation tank). 
With respect to claim 19, the method of claim 12 is taught above. Woodard teaches a process in phases ([0024-0027), however Essemiani teaches there are advantages to continuous operation ([0164]), implying that the water in the flocculation-decantation tank is flocculated and decanted at the same time. Regardless, continuous operation, such that flocculation and decantation are at the same time would be obvious to one of ordinary skill in the art in light of a batch operation (see MPEP 2144.04 V. E.). 
With respect to claim 20, Woodard teaches treating wastewater in one or more reactors, adding flocculant to a reactor with a mixer, decanting clear effluent, impregnating weighting agent into flocs (ballast), and a separator system for separating the weighting agents from the flocs ([0003-0007], Fig. 1, a ballasted water treatment system configured to treat water containing solid matter (wastewater typically contains solids),  Fig. 1 illustrates a single flocculation decantation tank (flocculant (62), treated effluent decanted (50)), mixer 40 (Fig. 1, a mixer disposed in a bottom portion of the tank, the mixer including a rotary-driven blade for mixing the ballast), while Woodard teaches the weighting agent (ballast) is introduced subsystem 26, mixer 40 would further mix the ballast, water and flocculant (configured to mix the ballast, water and flocculant), sludge settles to the bottom of the tank ([0022-0026], the flocculant and the water to form a mixture and to produce a ballasted floc which at least partially forms ballasted sludge in the lower portion of the tank), the reactor receives influent 14 and flocculant 62 (Fig. 1, a flocculant line configured to supply a flocculant to the water in the tank), weighing agent enters through line 37 ([0039], Fig. 1, a ballasted supply line configured to direct a ballast into the tank), mixer 40 suspends flocs and weighted flocs settle to the bottom to form settled sludge (Fig. 1, [0020-0026, 0036], a mixer disposed in a bottom portion of the tank and configured to mix the ballast, the flocculant and the water to form a mixture and to produce a ballasted floc which at least partially forms ballasted sludge in the lower portion of the tank), settled sludge discharged by line 76 ([0026, Fig. 1, a ballasted sludge discharge line configured to receive the ballasted sludge and to direct the ballasted sludge in the tank), weighted agent recovery system 74 receives settled sludge from the bottom of the reactor and includes separator 78, which recovers the weighting agent from the weighted sludge (a ballasted sludge separator operatively connected to the ballasted sludge discharge line for separating the ballast from the ballasted sludge) and reintroduces (recycles) the weighting agent ([0024], a ballast recycle line operatively connected to the ballasted sludge separator and configured to recycle separated ballast back to the tank). 
However, Woodward is silent on the flocculant and the water and a flow guide disposed generally outwardly from the blade and configured to circulate the mixture through the bottom portion of the tank; lamellae disposed across an upper portion of the tank and spaced above the mixer; a non-stirred tranquil zone formed between the lamellae and the mixer; wherein the distance between the lamellae and the mixer is 0.5 to 3 meters. 
Streat teaches methods and apparatus for treating liquids using ballasted flocculation of liquid, liquid containing a coagulant, flocculating, agents, and granular material (ballast), enter mixing chamber 12 with mixing blades 30 preferably water containing a coagulant ([0001, 0022]), blades driven by a motor ([0025]), and a clarification chamber with turbulence control  and inclined plates or settling tubes ([0009]), a turbulence control area prevents the turbulence generated by the blades from being transmitted to the clarification area providing a quiescent area ([0027]), and optionally an array 128 of inclined settling plates ([0034], Figs. 6 and 7, lamellae disposed across an upper portion of the tank and spaced above the mixer), turbulence control arrangements can be placed between mixer blades and lamella ([0034], Figs. 6 and 7, creating a non-stirred tranquil zone between the mixer and the lamellae), the turbulence control can have any arrangement by which flocs and particulates can be separated and turbulence is converted to an essentially non-turbulent or quiescent flow ([0010]). Streat’s system equates to about 0.5 m diameter x 4.8 m tall ([0046]); Figures 6 and 7 illustrate embodiments with blades at various locations, which appear to encompass the lamellae approximately 0.5 meters to approximately 3 meters above the mixer (see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Streat’s clarification area with turbulence control quiescent area and lamella into Woodard’s system in order to prevent turbulence generated by the mixer to avoid mixing any remaining particulates in the clarified liquid and permit separated particulates to fall back by gravity to the flocculation chamber ([0010, 0035]) and to facilitate separation  and removal of particulates in the liquid passing upwardly through the clarification chamber ([0034]). 
With respect to a flow guide, Essemiani teaches a flocculation reactor which improves reaction kinetics between a raw fluid to be treated, flocculating agents, and ballast ([0010]), the fluid to be treated is preferably pre-coagulated ([0140]), flocculated mixtures are separated into clarified effluent and sludge containing flocs by use of a flow-guide tube and agitator ([0015-0019], Fig. 1, a flow guide disposed generally outwardly from the blade and configured to circulate the mixture through the bottom portion of the tank), using a flow guide allows a single agitator to be used regardless of the depth of the liquid rather than multiple agitators ([0081-0086, 0113]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Essemiani’s flow-guide tube into the combination taught with respect to claim 1 as according to Essemiani, the flow guide tube allows for, within the overall dimensions of a single vat, two areas with different levels of agitation, maximizing the turbulence for a given energy level and for a given contact time ([0011]), with a highly agitated area inside the tube and a less agitated area outside the tube which provide improved mixing for the same energy consumption ([0167-0175]), increases the usable fraction of the volume of the reactor and reduces the risk of bypass with a moderate level of the power devoted to the agitation levels ([0010]). 
Alternatively, Barbier teaches water treatment of flocculated water (abstract, [0071, 0141]), a water treatment device with an inlet 62, stirring source 64, blades 69, sludge discharge 65, treated effluent 66 and a settling structure 67, and a flow guide 68 situated around the stirring source (abstract, Fig. 9, [[0034, 0045], a flow guide tube surrounding the blade stirrer), and a structure for settling turbulence in the upper zone enabling homogenous mixing and fast dispersion of fluids entering the tank while reducing shear forces ([0126]), the tank defined by a diameter D, settling structure positioned (0.25-3)D from the bottom of the reactor; Figure 9 illustrates the mixing blade positioned at or below half the distance between the settling structure and the bottom of the reactor, that the settling structure is (0.25-3)D, such that for a diameter of 0.5 m used in the example, the settling structure could be as much as 1.5 m above the bottom of the reactor, positioning the mixer about 0.75 m from the settling structure ([0045-0047, 0124-0132, 0157-0159]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barbier’s flow guide and positioning of the mixer and settling structure to provide increased performance, reduce energy footprint, and increase the compactness of the reactor ([0188-0191]).
Applicant amended to require simultaneously flocculate water and decant treated water, supply line configured to direct a ballast directly into the tank; the tranquil zone horizontally formed below the lamellae such that the tranquil zone extends horizontally across the flocculation - decantation tank, an air supply line operatively connected to the ballasted sludge discharge line and configured to inject air into the ballasted sludge discharge line and wherein the ballasted discharge line comprises an air lift that is configured to drive the ballasted sludge through the ballasted sludge discharge line to a ballasted sludge separator located above the tank: said ballasted separator comprises a blade configured to engage the ballasted sludge and configured to disassociate the ballast from the ballasted sludge to yield separated ballast and sludge; said ballasted sludge separator further includes a sludge decanter disposed above the tank and configured to collect and decant sludge yielded by the ballasted sludge separator.
Woodard teaches weighting agent enters through line 37 ([0039], Fig. 1, directing/adding a ballast into the tank), while Woodard teaches ballast introduced via subsystem 26, the direct addition of ballast, and continuous/simultaneous operation are obvious engineering choices (see MPEP 2144.04 V E. continuous operation would have been obvious in light of the batch process of the prior art), as illustrated by Essemiani.  Essemiani teaches a flocculation reactor which improves reaction kinetics between a raw fluid to be treated, flocculating agents, and ballast ([0010]), the fluid to be treated is preferably pre-coagulated ([0140]), flocculated mixtures are separated into clarified effluent and sludge containing flocs by use of a flow-guide tube and agitator ([0015-0019], Fig. 1, direct addition of ballast to the single tank), and reagents and granular material can be injected at the surface, at a single point, or through a tube ([0119, 0139], ballast is fed directly). Essemiani teaches a continuous process ([0164], claim 64, the ballasted flocculation process and the decanting of treated water takes place simultaneously)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide addition of the ballast directly, and continuous operation as obvious engineering choices, as illustrated by Essemiani. 
Streat teaches a turbulence control area, which prevents the turbulence generated by the blades from being transmitted to the clarification area providing a quiescent area ([0027]), turbulence control arrangements can be placed between mixer blades and lamella ([0034], Figs. 6 and 7), the turbulence control device can have any arrangement by which flocs and particulates can be separated and turbulence is converted to an essentially non-turbulent or quiescent flow ([0010]), the nonstirred tranquil zone horizontally formed below the lamellae such that the tranquil zone extends horizontally across the flocculation - decantation tank between the lamellae and the mixer (Figs. 6 and 7, turbulence control arrangement 120).
Streat teaches ballasted flocculation liquid treatment, with a rotating blade array, a turbulence control area, and where sludge and granular material is conveyed from the bottom of the sludge tank to a cleaning device mounted directly above the tank from which cleaned granular material can fall by gravity into the tank and separated sludge is removed, the components arranged in a compact configuration in a space saving footprint while permitting convenient construction and efficient operation ([0021-0022, 0032, 0045]), by an airlift (abstract, the ballasted discharge line comprises an air lift that is configured to drive the ballasted sludge through the ballasted sludge discharge line to the ballasted sludge separator), the turbulence control area providing a uniform and quiescent flow area, sludge is removed from the hopper and particles recirculated by transporting sludge upward by a conveyor such as an airlift to a cleaning tank where the particles are cleaned by any conventional arrangement ([0032]).
Mixon teaches a sludge thickening apparatus and an air injector connected to an airlift member for selectively feeding air thereby creating a suction for lifting sludge injecting air into the discharge line and transferring the ballasted sludge via an air lift (col 2 lines 41-43), an air supply means connected to the air injector (col 3 lines 9-10, an air supply line operatively connected to the ballasted sludge discharge line and configured to inject air into the ballasted sludge discharge line), and circulating the sludge while providing oxygen to the sludge (col 1 lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an airlift and air supply line as described by Streat and Mixon, into the taught system, to circulate the sludge while providing oxygen and as according to Wang airlift pumps are advantageous as they generally have no moving parts in the pump that can fail due to mechanical wear, allow for easy or no pump maintenance, and are robust, light, and are easy to install and transport compared to their mechanical counterparts (Wang [0019]).
Woodard teaches the separator subsystem may be configured as a shear mill or the like ([0045]), in one design separator 78 is a shear mill which ideally includes a rotor (blade mixer) and stator, to provide effective and efficient separation the weighting agent from the weighted flocs to facilitate recovery of the weighting agent ([0041], the ballasted separator comprises a blade configured to engage the ballasted sludge and configured to disassociate the ballast from the ballasted sludge (Fig. 1, flocculant introduction at 62, treated effluent decanted through line 52).
Woodard teaches the separator subsystem comprises subjecting the ballasted sludge to a blade mixer, and may include more than one separator means, Streat teaches the cleaner/separator positioned above the tank, but the taught combination is silent as to the ballasted sludge separator further includes a sludge decanter configured to collect and decant sludge yielded by the ballasted sludge separator.
Wenchsler teaches contaminant removal from wastewater using flocculants with weighting agents, and may include a separation subsystem ([0017-0018]), which separates large flocs of the weighting agent, the separator subsystem may include a clarifier, a rapid settler, or a hydrocyclone, and may include a recycling and recirculating subsystem to recover and recycle the weighting agent and to provide a clear effluent ([0037-0039], Figure 1 separator 44, recirculation 46, sludge, clean water 50, or Figure 4, separator 44’ includes clarifier 70, sludge output 130, which can be recirculated, or sent to filtration or incineration, ([0045-0047]), decanting the separated sludge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wenchsler’s separator system into the combination taught above in order to allow for recirculation of the sludge ([0047]), while providing clear effluent ([0038]).
With respect to claim 24, the ballasted water treatment system of claim 20 is taught above. Streat, and Essemiani teach mixers mounted vertically (the mixer comprises blades mounted on a vertical axis); Essemiani and Barbier teach a flow tube comprises a concentric cylindrical flow tube arranged around said blades, as discussed above.
With respect to claims 33 and 34, the methods of claims 12 and 27 are taught above. Streat teaches the size of the mixing chamber and the flow rate are selected so that the mixture passes through the mixing chamber in about one to three minutes ([0023] the residence time of the water inside the single flocculation and decantation tank is maintained between 2 minutes and 30 minutes, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
 With respect to claim 35, the method of claim 12 is taught above. The taught combination would inherently provide the recited flow pattern. Specifically each of Woodard, Streat, and Essemiani direct water into a top portion of the single tank, resulting in the water flowing downwardly through the tank to the bottom portion of the tank, Essemiani teaches precoagulated water as discussed above, such that the coagulated water is mixed with the ballast and the flocculant, and thereafter, and Streat teaches a quiescent area and lamellae as discussed above, the water moves upwardly through the tank and through the non-stirred tranquil zone and thereafter moves upwardly through the single tank and through the lamellae and thereafter moves from the lamellae into the upper portion of the tank, each of Woodard, Streat, and Essemiani teach where the water is decanted from the tank.

Claim 13, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (US PG Pub 2013/0020254), in view of Streat (US PG Pub 2002/0158025) (applicant supplied), in view of Mixon (US 4259185) and Wang (2014/0158614), in view of Wenchsler (US PG Pub 2008/0210613), in view of Essemiani (US PG Pub 2007/0114184) in view of Barbier (2015/0048030).
With respect to claim 13, 28, and 29, the method of claim 12 is taught above. Woodard teaches mixer 40 ([0036, Fig. 1, which depicts an impeller, or a blade stirrer), Streat teaches lamella ([0034]), and further teaches a system which equates to about 0.5 m diameter x 4.8 m tall ([0046]); Figures 6 and 7 illustrate embodiments with blades at various locations, which appear to encompass the lamellae approximately 0.5 meters to approximately 3 meters above the mixer.
However, the combination above fails to teach a flow guide tube surrounding the blade stirrer.
Essemiani teaches a flocculation reactor which improves reaction kinetics between a raw fluid to be treated, flocculating agents, and ballast ([0010]), the fluid to be treated is preferably pre-coagulated ([0140]), flocculated mixtures are separated into clarified effluent and sludge containing flocs by use of a flow-guide tube and agitator ([0015-0019], Fig. 1, a flow guide tube surrounding the blade stirrer), using a flow guide allows a single agitator to be used regardless of the depth of the liquid rather than multiple agitators ([0081-0086, 0113]), separation is advantageously effected with the assistance of inclined tubes or plates (lamellae, [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Essemiani’s flow-guide tube into the combination taught with respect to claim 1 as according to Essemiani, the flow guide tube allows for, within the overall dimensions of a single vat, two areas with different levels of agitation, maximizing the turbulence for a given energy level and for a given contact time ([0011]), with a highly agitated area inside the tube and a less agitated area outside the tube which provide improved mixing for the same energy consumption ([0167-0175]), increases the usable fraction of the volume of the reactor and reduces the risk of bypass with a moderate level of the power devoted to the agitation levels ([0010]). 
Alternatively, Barbier teaches water treatment of flocculated water (abstract, [0071, 0141]), a water treatment device with an inlet 62, stirring source 64, blades 69, sludge discharge 65, treated effluent 66 and a settling structure 67, and a flow guide 68 situated around the stirring source (abstract, Fig. 9, [[0034, 0045], a flow guide tube surrounding the blade stirrer), and a structure for settling turbulence in the upper zone enabling homogenous mixing and fast dispersion of fluids entering the tank while reducing shear forces ([0126]), the tank defined by a diameter D, settling structure positioned (0.25-3)D from the bottom of the reactor; Figure 9 illustrates the mixing blade positioned at or below half the distance between the settling structure and the bottom of the reactor, that the settling structure is (0.25-3)D, such that for a diameter of 0.5 m used in the example, the settling structure could be as much as 1.5 m above the bottom of the reactor, positioning the mixer about 0.75 m from the settling structure ([0045-0047, 0124-0132, 0157-0159]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barbier’s flow guide and positioning of the mixer and settling structure to provide increased performance, reduce energy footprint, and increase the compactness of the reactor ([0188-0191]).
With respect to claim 26, the ballasted water treatment system of claim 20 is taught above. Streat teaches lamella as discussed above. Barbier teaches the thickness of the settling layer (equivalent to lamellae) is typically 0.5-1 times the D of the reactor ([0131]), 0.3 m in the example ([0159], lamellae are organized into a lamellae pack which has a height H between 0.3 meters and 1.4 meters, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists). 
With respect to claim 28, the method of claim 27 is taught above. Streat teaches lamella as discussed above, further Streat’s system equates to about 0.5 m diameter x 4.8 m tall ([0046]); Figures 6 and 7 illustrate embodiments, with an apparent plate pack height of about 1/8 the height of the unit (Figs. 6  and 7, which would provide a height of 0.6 m, height H between 0.3 meters and 1.4 meters, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists), or at minimum It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the plate pack to facilitate settling and removal of particulates ([0034]), the claimed height H between 0.3 meters and 1.4 meters would be reached through such optimization. 
Alternatively, Barbier teaches water treatment of flocculated water (abstract, [0071, 0141]), a water treatment device with an inlet 62, stirring source 64, blades 69, sludge discharge 65, treated effluent 66 and a settling structure 67, and a flow guide 68 situated around the stirring source (abstract, Fig. 9, [[0034, 0045], a flow guide tube surrounding the blade stirrer), and a structure for settling turbulence in the upper zone enabling homogenous mixing and fast dispersion of fluids entering the tank while reducing shear forces ([0126]), the tank defined by a diameter D, the thickness of the settling layer (equivalent to lamellae) is typically 0.5-1 times the D of the reactor ([0131]), 0.3 m in the example ([0159], lamellae are organized into a lamellae pack which has a height H between 0.3 meters and 1.4 meters, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barbier’s positioning of the settling structure to provide increased performance, reduce energy footprint, and increase the compactness of the reactor ([0188-0191]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Woodard (US PG Pub 2013/0020254), in view of Streat (US PG Pub 2002/0158025) (applicant supplied), in view of Mixon (US 4259185) and Wang (2014/0158614), in view of Wenchsler (US PG Pub 2008/0210613), in view of Essemiani (US PG Pub 2007/0114184), in view of Wright (US PG Pub 2017/0072373) and Devereux (US 1,430,362).
With respect to claim 25, the ballasted water treatment system of claim 20 is taught above. Essemiani teaches the agitator is driven to generate a downward vertical movement, and a cruciform baffle disposed between the bottom of the flow guide and the bottom of the vat, ([0046, 0054, 0079], the mixer further comprises a static obstacle globally centered about an axis), the combination does not specifically teach said static obstacle having an outer surface that has, in a plane passing through the axis, an outer transverse dimension that increases when moving away from the blades parallel to the axis, with a slope with respect to the axis which is constant or increasing. See MPEP, 2144.04 IV. B., absent evidence of criticality, changes in shape are obvious.
Alternatively, Wright teaches mixing wastewater within a gravity settling tank (title), and the use of a fluid deflector assembly which can take the form of various shapes as may be dictated by a particular application, and may take any desired three-dimensional shape, e.g., cube or pyramid. Devereux teaches improvements in agitating devices and the use of a curved shield (2) below an agitator (Fig. 1) at the bottom of the tank to increase the scouring action in the tank bottom and direct the flow outwardly from the center of the tank (col 2 lines 89-92) and improve the flow lines of the tank (col 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a deflector or shield as described by Wright or Devereux, including a pyramidal, or any other desired shape, such that said static obstacle having an outer surface that has, in a plane passing through the axis, an outer transverse dimension that increases when moving away from the blades parallel to the axis, with a slope with respect to the axis which is constant or increasing, into the taught system in order to distribute the influent radially to cause coalescence of entrained solids to form larger particles having increased settling velocity (Wright, abstract), and to direct the flow outwardly from the center of the tank (Devereux).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777